Exhibit 10.33
(PBC LOGO) [y73641y7364105.gif]
EXECUTIVE INCOME
DEFERRAL PROGRAM
2009 Restatement







 



--------------------------------------------------------------------------------



 



PBG
Executive Income Deferral Program
2009 Restatement
Table of Contents

              Page  
ARTICLE I — HISTORY AND PURPOSE
    1  
 
       
1.1 History and Purpose
    1  
1.2 Type of Plan
    1  
1.3 Effect of Restatement
    1  
 
       
ARTICLE II — DEFINITIONS
    2  
 
       
2.1 Account
    2  
2.2 Act
    2  
2.3 Base Compensation
    2  
2.4 Beneficiary
    2  
2.5 Bonus Compensation
    2  
2.6 Code
    2  
2.7 Company
    2  
2.8 Deferral Subaccount
    2  
2.9 Distribution Valuation Date
    2  
2.10 Election Form
    3  
2.11 Eligible Executive
    3  
2.12 Employer
    3  
2.13 Executive
    3  
2.14 Mandatory Deferral
    3  
2.15 NAV
    3  
2.16 Participant
    3  
2.17 PBG Organization
    3  
2.18 Performance Period
    3  
2.19 Plan
    4  
2.20 Plan Administrator
    4  
2.21 Plan Year
    4  
2.22 Recordkeeper
    4  
2.23 Retirement
    4  
2.24 Second Look Election
    4  
2.25 Section 409A
    4  
2.26 Separation from Service
    4  
2.27 Specific Payment Date
    4  
2.28 Specified Employee
    5  
2.29 Unforeseeable Emergency
    5  





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
2.30 Valuation Date
    6  
 
       
ARTICLE III — ELIGIBILITY AND PARTICIPATION
    7  
 
       
3.1 Eligibility to Participate
    7  
3.2 Termination of Eligibility to Defer
    7  
3.3 Termination of Participation
    7  
 
       
ARTICLE IV — DEFERRAL OF COMPENSATION
    8  
 
       
4.1 Deferral Election
    8  
4.2 Time and Manner of Deferral Election
    9  
4.3 Period of Deferral
    10  
4.4 Form of Deferral Payment
    10  
4.5 Second Look Election
    10  
4.6 Mandatory Deferrals
    12  
 
       
ARTICLE V — INTERESTS OF PARTICIPANTS
    14  
 
       
5.1 Accounting for Participants’ Interests
    14  
5.2 Investment Options
    14  
5.3 Method of Allocation
    15  
5.4 Vesting of a Participant’s Account
    16  
 
       
ARTICLE VI — DISTRIBUTIONS
    17  
 
       
6.1 General Rules
    17  
6.2 Distributions Based on a Specific Payment Date
    18  
6.3 Distributions on Account of a Separation from Service
    18  
6.4 Distributions on Account of Death
    19  
6.5 Distributions on Account of Retirement
    20  
6.6 Distributions on Account of Unforeseeable Emergency
    20  
6.7 Distributions of Mandatory Deferrals
    21  
6.8 Valuation
    21  
6.9 Section 162(m) — Automatic Deferral
    22  
6.10 Impact of Section 16 of the Act on Distributions
    22  
6.11 Actual Date of Payment
    23  
 
       
ARTICLE VII — PLAN ADMINISTRATION
    24  
 
       
7.1 Plan Administrator
    24  
7.2 Action
    24  
7.3 Powers of the Plan Administrator
    24  
7.4 Compensation, Indemnity and Liability
    25  
7.5 Withholding
    25  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
7.6 Conformance with Section 409A
    26  
 
       
ARTICLE VIII — CLAIMS PROCEDURE
    27  
 
       
8.1 Claims for Benefits
    27  
8.2 Appeals of Denied Claims
    27  
 
       
ARTICLE IX — AMENDMENT AND TERMINATION
    28  
 
       
9.1 Amendment of Plan
    28  
9.2 Termination of Plan
    28  
 
       
ARTICLE X — MISCELLANEOUS
    29  
 
       
10.1 Limitation on Participant’s Rights
    29  
10.2 Unfunded Obligation of Individual Employer
    29  
10.3 Receipt or Release
    29  
10.4 Governing Law
    29  
10.5 Adoption of Plan by Related Employers
    29  
10.6 Gender, Tense and Examples
    29  
10.7 Successors and Assigns; Nonalienation of Benefits
    30  
10.8 Facility of Payment
    30  

-iii-



--------------------------------------------------------------------------------



 



ARTICLE I – HISTORY AND PURPOSE
     1.1 History and Purpose. The Pepsi Bottling Group, Inc. (the “Company”)
established the PBG Executive Income Deferral Program (the “Plan”) to permit
Eligible Executives to defer base pay and certain other compensation under its
executive compensation programs. The Plan was originally adopted effective as of
April 7, 1999. Thereafter, the Plan was amended and restated in its entirety
effective as of October 11, 2000 (subject to other specific effective dates set
forth therein).
     The earned and vested account balances in the Plan were frozen as of
December 31, 2004, except for adjustments for earnings and losses, because of
Section 409A of the Internal Revenue Code enacted by the American Jobs Creation
Act of 2004 (“Section 409A”). Contributions after 2004 and amounts that were not
vested as of December 31, 2004, were credited to separate accounts designed to
comply with Section 409A. This 2009 Restatement governs payment of amounts
credited to such separate accounts.
     1.2 Type of Plan. For federal income tax purposes, the Plan is intended to
be a nonqualified unfunded deferred compensation plan. For purposes of the
Employee Retirement Income Security Act of 1974 (“ERISA”) the Plan is intended
to be a plan described in Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA
providing benefits to a select group of management or highly compensated
employees.
     1.3 Effect of Restatement. This 2009 Restatement is effective January 1,
2009, except as otherwise explicitly provided in this document.
     The Plan document as in effect on October 3, 2004, without regard to this
amendment and restatement, is referred to herein as the Pre-409A Program. Each
Participant’s vested account as of December 31, 2004, as adjusted for earnings
or losses in accordance with the Pre-409A Program, are referred to as the
Grandfathered Accounts. Payment of benefits credited to Grandfathered Accounts
shall be governed by the Pre-409A Program. The preservation of the terms of the
Pre-409A Program, without material modification, with respect to the
Grandfathered Accounts, is intended to permit the Grandfathered Accounts to
remain exempt from Section 409A, and the administration of the Plan shall be
consistent with this intent.
     Contributions for periods on or after January 1, 2005, and amounts that
became vested on or after January 1, 2005, as adjusted for earnings and losses,
are credited to separate accounts. Payment of amounts during the period after
2004 and before 2009 that were credited to such non-grandfathered accounts were
administered in accordance with a good faith interpretation of Section 409A, as
documented in part in interim Plan restatement drafts, Plan summaries and
administration forms.
     On and after January 1, 2009, payment of amounts credited to such
non-grandfathered accounts shall be governed by this 2009 Restatement, as
amended from time to time.

 



--------------------------------------------------------------------------------



 



ARTICLE II – DEFINITIONS
     When used in this 2009 Restatement of the Plan, the following terms shall
have the meanings set forth below unless a different meaning is plainly required
by the context:
     2.1 Account. The account maintained for a Participant on the books of his
or her Employer to determine, from time to time, the Participant’s interest
under this Plan. The balance in such Account shall be determined by the
Recordkeeper pursuant to any guidelines established by the Plan Administrator.
Each Participant’s Account shall consist of at least one Deferral Subaccount for
each separate deferral under Section 4.1. The Recordkeeper may also establish
such additional Deferral Subaccounts as it deems necessary for the proper
administration of the Plan. The Recordkeeper may also combine Deferral
Subaccounts to the extent it deems separate accounts are not needed for sound
recordkeeping. Where appropriate, a reference to a Participant’s Account shall
include a reference to each applicable Deferral Subaccount that has been
established thereunder.
     2.2 Act. The Securities Exchange Act of 1934, as amended.
     2.3 Base Compensation. An Eligible Executive’s base salary, to the extent
payable in U.S. dollars from an Employer’s U.S. payroll.
     2.4 Beneficiary. The person or persons (including a trust or trusts)
properly designated by a Participant, as determined by the Plan Administrator,
to receive the Participant’s Account in the event of the Participant’s death.
     2.5 Bonus Compensation. An Eligible Executive’s annual incentive award
under his or her Employer’s annual incentive plan or the PBG Executive Incentive
Compensation Plan, to the extent payable in U.S. dollars from an Employer’s U.S.
payroll.
     2.6 Code. The Internal Revenue Code of 1986, as amended from time to time.
     2.7 Company. The Pepsi Bottling Group, Inc. (also referred to herein as
“PBG”), a corporation organized and existing under the laws of the State of
Delaware, or its successor or successors.
     2.8 Deferral Subaccount. A Subaccount of a Participant’s Account maintained
to reflect his or her interest in the Plan attributable to each deferral (or
separately tracked portion of a deferral) of Base Compensation and Bonus
Compensation, and earnings or losses credited to such Subaccount in accordance
with Section 5.1(b).
     2.9 Distribution Valuation Date. Each date as specified by the Plan
Administrator from time to time as of which Participant Accounts are valued for
purposes of a distribution from a Participant’s Account. The current
Distribution Valuation Dates are March 31, June 30, September 30 and
December 31. Any current Distribution Valuation Date may be changed by the Plan
Administrator, provided that such change does not result in a change in the time
of

- 2 -



--------------------------------------------------------------------------------



 



payment that is impermissible under Section 409A. Values are determined as of
the close of a Distribution Valuation Date or, if such date is not a business
day, as of the close of the immediately preceding business day.
     2.10 Election Form. The form prescribed by the Plan Administrator on which
a Participant specifies the amount of his or her Base Compensation or Bonus
Compensation (or both) to be deferred and the time and form of his or her
deferral payout, pursuant to the provisions of Article IV. An Election Form need
not exist in a paper format, and it is expressly contemplated that the Plan
Administrator may make available for use such technologies, including voice
response systems and electronic forms, as it deems appropriate from time to
time.
     2.11 Eligible Executive. The term, Eligible Executive, shall have the
meaning given to it in Section 3.1.
     2.12 Employer. The Company and each of the Company’s subsidiaries and
affiliates (if any) that is currently designated as an Employer by the Plan
Administrator. An entity shall be an Employer hereunder only for the period that
it is (i) so designated by the Plan Administrator, and (ii) a member of the PBG
Organization.
     2.13 Executive. Any person in an executive classification of an Employer
who (i) is receiving remuneration for personal services rendered in the
employment of the Employer, and (ii) is paid in U.S. dollars from the Employer’s
U.S. payroll.
     2.14 Mandatory Deferral. That portion of an Eligible Executive’s Base
Compensation that is mandatorily deferred under Section 4.6 pursuant to the
requirements established by the Compensation Committee from time to time.
     2.15 NAV. The net asset value of a phantom unit in one of the phantom funds
offered for investment under the Plan, determined as of any date in the same
manner as applies on that date under the actual fund that is the basis of the
phantom fund offered by the Plan.
     2.16 Participant. Any Executive who is qualified to participate in this
Plan in accordance with Section 3.1 and who has an Account. An active
Participant is one who is currently deferring under Section 4.1.
     2.17 PBG Organization. The controlled group of organizations of which the
Company is a part, as defined by Sections 414(b) and (c) of the Code and the
regulations issued thereunder. An entity shall be considered a member of the PBG
Organization only during the period it is one of the group of organizations
described in the preceding sentence.
     2.18 Performance Period. The 52/53 week fiscal year of the Employer for
which Bonus Compensation is calculated and determined. A Performance Period
shall be deemed to relate to the Plan Year in which the Performance Period ends.

- 3 -



--------------------------------------------------------------------------------



 



     2.19 Plan. The PBG Executive Income Deferral Program, the plan set forth
herein and in the Pre-409A Program document, as the plan may be amended and
restated from time to time (subject to the limitations on amendment that are
applicable hereunder and under the Pre-409A Program).
     2.20 Plan Administrator. The Compensation and Management Development
Committee of the Board of Directors of the Company (the “Compensation
Committee”) or its delegate or delegates, which shall have the authority to
administer the Plan as provided in Article VII.
     2.21 Plan Year. The twelve-consecutive month period beginning on January 1
and ending on December 31.
     2.22 Recordkeeper. For any designated period of time, the party to whom the
Plan Administrator delegates the responsibility to maintain the records of
Participant Accounts, process Participant transactions and perform other duties
in accordance with any procedures and rules established by the Plan
Administrator.
     2.23 Retirement. Separation from Service after either (i) attainment of age
55 and the tenth anniversary of the Participant’s initial employment date; or
(ii) attainment of age 65 and the fifth anniversary of the Participant’s initial
employment date.
     For purposes of this section, if a Participant commences employment within
the PBG Organization immediately following employment with PepsiCo, Inc., the
Participant’s initial employment date shall be the date such Participant first
became employed by PepsiCo., Inc.
     2.24 Second Look Election. The term Second Look Election shall have the
meaning given to it in Section 4.5.
     2.25 Section 409A. Section 409A of the Code and the applicable regulations
and other guidance of general applicability that are issued thereunder.
     2.26 Separation from Service. A Participant’s separation from service as
defined in Section 409A; provided that for this purpose, the term “service
recipient” shall include PepsiCo, Inc. so long as PepsiCo, Inc. or a member of
the PepsiCo, Inc. controlled group maintains an ownership interest in the
Company of at least 20%. The term may also be used as a verb (i.e., “Separates
from Service”) with no change in meaning.
     2.27 Specific Payment Date. A specific date selected by an Eligible
Executive that triggers a lump sum payment of a deferral or the start of
installment payments for a deferral, as provided in Section 4.4. The Specific
Payment Dates that are available to be selected by Eligible Executives shall be
determined by the Plan Administrator, and the currently available Specific
Payment Dates shall be reflected on the Election Forms that are made available
from time to time by the authorization of the Plan Administrator. In the event
that an Election Form only provides

- 4 -



--------------------------------------------------------------------------------



 



for selecting a month and a year as the Specific Payment Date, the first day of
the month that is selected shall be the Specific Payment Date.
     2.28 Specified Employee. The individuals identified in accordance with the
principles set forth below.
          (a) General. Any Participant who at any time during the applicable
year is:
               (1) An officer of any member of the PBG Organization having
annual compensation greater than $130,000 (as adjusted for the applicable year
under Section 416(i)(1) of the Code);
               (2) A 5-percent owner of any member of the PBG Organization; or
               (3) A 1-percent owner of any member of the PBG Organization
having annual compensation of more than $150,000.
     For purposes of (1) above, no more than 50 employees identified in the
order of their annual compensation shall be treated as officers. For purposes of
this section, annual compensation means compensation as defined in Treas. Reg.
§1.415(c)-2(a), without regard to Treas. Reg. §§1.415(c)-2(d), 1.415(c)-2(e),
and 1.415(c)-2(g). The Plan Administrator shall determine who is a Specified
Employee in accordance with Section 416(i) of the Code and the applicable
regulations and other guidance of general applicability issued thereunder or in
connection therewith, and provided further that the applicable year shall be
determined in accordance with Section 409A and that any modification of the
foregoing definition that applies under Section 409A shall be taken into
account.
          (b) Applicable Year. Except as otherwise required by Section 409A, the
Plan Administrator shall determine Specified Employees as of the last day of
each calendar year, based on compensation for such year, and such designation
shall be effective for purposes of this Plan for the twelve month period
commencing on April 1st of the next following calendar year.
          (c) Rule of Administrative Convenience. In addition to the foregoing,
the Plan Administrator shall treat all other employees classified as E5 and
above on the applicable determination date prescribed in subsection (b) (i.e.,
the last day of each calendar year) as a Specified Employee for purposes of the
Plan for the twelve month period commencing on the applicable April 1st date.
However, if there are at least 200 Specified Employees without regard to this
provision, then it shall not apply. If there are less than 200 Specified
Employees without regard to this provision, but full application of this
provision would cause there to be more than 200 Specified Employees, then (to
the extent necessary to avoid exceeding 200 Specified Employees) those employees
classified as E5 and above who have the lowest base salaries on such applicable
determination date shall not be Specified Employees.
     2.29 Unforeseeable Emergency. A severe financial hardship to the
Participant resulting from:

- 5 -



--------------------------------------------------------------------------------



 



          (a) An illness or accident of the Participant, the Participant’s
spouse or a dependent (as defined in Section 152 of the Code, without regard to
Sections 152(b)(1), 152(b)(2) and 152(d)(1)(B) of the Code) of the Participant;
          (b) Loss of the Participant’s property due to casualty; or
          (c) Any other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant.
     The Recordkeeper shall determine the occurrence of an Unforeseeable
Emergency in accordance with Treas. Reg. §1.409A-3(i)(3) and any guidelines
established by the Plan Administrator.
     2.30 Valuation Date. Each date, as determined by the Recordkeeper, as of
which Participant Accounts are valued in accordance with Plan procedures that
are currently in effect. In accordance with procedures that may be adopted by
the Plan Administrator, any current Valuation Date may be changed.

- 6 -



--------------------------------------------------------------------------------



 



ARTICLE III – ELIGIBILITY AND PARTICIPATION
     3.1 Eligibility to Participate.
          (a) In General.
               (1) Subject to the election timing rules of Article IV, an
Executive who is classified as salary band E1 or above shall be eligible to
defer compensation under the Plan, provided that an Eligible Executive who makes
an irrevocable election to participate for a Plan Year shall remain an Eligible
Executive for the remainder of that Plan Year regardless of whether such
Executive is subsequently classified in a salary band below E1. An individual
who becomes an Eligible Executive during a Plan Year may make a deferral
election for that Plan Year only if such individual satisfies the requirements
for newly-eligible status under Section 409A. Any such election shall be subject
to the election restrictions set forth in Article IV.
               (2) Notwithstanding Paragraph (1) above, from time to time the
Plan Administrator may modify, limit or expand the class of Executives eligible
to defer hereunder, pursuant to criteria for eligibility that need not be
uniform among all or any group of Executives; provided that the Plan
Administrator may remove an Executive from eligibility to participate effective
only as of the end of a Plan Year.
          (b) During the period an individual satisfies all of the eligibility
requirements of this section, he or she shall be referred to as an Eligible
Executive.
          (c) Each Eligible Executive becomes an active Participant on the date
an amount is first withheld from his or her compensation pursuant to an Election
Form submitted by the Executive to the Recordkeeper (or, if authorized, the Plan
Administrator) under Section 4.1.
     3.2 Termination of Eligibility to Defer. An individual’s eligibility to
participate actively by making deferrals (or a deferral election) under
Article IV shall cease upon the “Election Termination Date” (as defined below)
occurring after the earliest of:
          (a) Subject to Section 4.1(b), the date he or she Separates from
Service; or
          (b) The date the Executive ceases to be eligible under criteria
described in Section 3.1(a)(2) above.
     3.3 Termination of Participation. An individual, who has been an active
Participant under the Plan, ceases to be a Participant on the date his or her
Account is fully paid out.

- 7 -



--------------------------------------------------------------------------------



 



ARTICLE IV – DEFERRAL OF COMPENSATION
     4.1 Deferral Election.
          (a) Deferrals of Base Compensation. Each Eligible Executive may make
an election to defer under the Plan any whole percentage (up to 80%) of his or
her Base Compensation in the manner described in Section 4.2. A newly Eligible
Executive may only defer the portion of his or her eligible Base Compensation
that is earned for services performed after the date of his or her election.
Subject to the foregoing sentence, any Base Compensation deferred by an Eligible
Executive for a Plan Year shall will be deducted each pay period during the Plan
Year for which he or she has Base Compensation and is an Eligible Executive.
Base Compensation paid after the end of a Plan Year for services performed
during the final payroll period of the preceding Plan Year shall be treated as
Base Compensation for services in the subsequent Plan Year.
          (b) Deferrals of Bonus Compensation.
               (1) General Rules. Each Eligible Executive may make an election
to defer under the Plan any whole percentage (up to 100%) of his or her Bonus
Compensation in the manner described in Section 4.2. An Eligible Executive that
is hired, transferred or promoted into a position eligible for the Plan during a
Plan Year may not defer any portion of his or her Bonus Compensation earned for
the Performance Period relating to the Plan Year in which he or she is hired,
transferred or promoted; provided that a promoted Executive may elect to defer
Bonus Compensation if such Executive was eligible for such compensation as of
the first day of the Plan Year. The percentage of Bonus Compensation deferred by
an Eligible Executive for a Plan Year will be deducted from his or her payment
under the applicable compensation program at the time it would otherwise be
paid, provided he or she satisfies all conditions for payment that would apply
in the absence of a deferral.
               (2) Performance Criteria. Notwithstanding subsection (b)(1)
above, an Eligible Executive shall not be eligible to defer Bonus Compensation
for a Plan Year unless the Bonus Compensation is contingent on the satisfaction
of organizational or individual performance criteria for the Performance Period
that relates to the Plan Year, such criteria have been established in writing by
not later than 90 days after the beginning of the applicable Performance Period,
and the Bonus Compensation satisfies the requirements for performance-based
compensation under 409A.
          (c) Election Form Rules. To be effective in deferring Base or Bonus
Compensation, an Eligible Executive’s Election Form must set forth the
percentage of Base/Bonus Compensation (whichever applies) to be deferred, and
any other information that may be required by the Plan Administrator from time
to time. In addition, the Election Form must meet the requirements of
Section 4.2. To avoid the application of certain default choices, the Eligible
Executive may also specify the deferral period under Section 4.3, and the form
of payment under Section 4.4. It is contemplated that an Eligible Executive will
specify the

- 8 -



--------------------------------------------------------------------------------



 



investment choice under Section 5.2 (in multiples of 5%) for the Eligible
Executive’s deferral. However, this is not a condition for making an effective
election.
     4.2 Time and Manner of Deferral Election.
          (a) Deferrals of Base Compensation. Ordinarily, an Eligible Executive
must make a deferral election for a Plan Year with respect to Base Compensation
no later than October 31 of the year prior to the Plan Year in which the Base
Compensation would otherwise be paid. However, an individual who newly becomes
an Eligible Executive will have 30 days from the date the individual becomes an
Eligible Executive to make a deferral election with respect to Base Compensation
that is earned for services performed after the election is received (the
“30-Day Election Period”). The 30-Day Election Period may be used to make an
election for Base Compensation that otherwise would be paid in the Plan Year in
which the individual becomes an Eligible Executive. In addition, the 30-Day
Election Period may be used to make an election for Base Compensation that would
otherwise be paid in the next Plan Year (i.e., the Plan Year following when the
individual becomes an Eligible Executive), if the individual becomes an Eligible
Executive after October 1 and not later than December 31 of a Plan Year. Thus,
if a Base Compensation deferral election for a Plan Year is made after
October 31 of the prior Plan Year in reliance on the 30-day rule, then the Plan
Administrator shall apply the restriction that the election may only apply to
Base Compensation earned for services performed after the date the election is
received.
          (b) Deferrals of Bonus Compensation. An Eligible Executive must make a
deferral election with respect to his or her Bonus Compensation at least six
months prior to the end of the Performance Period for which the applicable Bonus
Compensation is paid, and this election will be the Eligible Executive’s bonus
deferral election for the Plan Year to which the Performance Period relates.
          (c) General Provisions. A separate deferral election under (a) or
(b) above must be made by an Eligible Executive for each category of a Plan
Year’s compensation that is eligible for deferral. If a properly completed and
executed Election Form is not actually received by the Recordkeeper (or, if
authorized, the Plan Administrator) by the prescribed time in (a) and (b) above,
the Eligible Executive will be deemed to have elected not to defer any Base
Compensation or Bonus Compensation, as the case may be, for the applicable Plan
Year. Except as provided in the next sentence, an election is irrevocable once
received and determined by the Plan Administrator to be properly completed (and
in all cases shall be irrevocable not later than the latest date permitted under
Section 409A for the applicable kind of initial election). Increases or
decreases in the percentage a Participant elects to defer shall not be permitted
during a Plan Year; provided that if a Participant receives a hardship
distribution under a cash or deferred profit sharing plan that is sponsored by a
member of the PBG Organization and such plan requires that deferrals be
suspended for a period of time following the hardship distribution, the Plan
Administrator shall cancel the Participant’s deferral election so that no
deferrals shall be made during such suspension period. If an election is
cancelled because of a hardship distribution, any later deferral elections shall
be subject to the provisions governing initial deferral elections.
Notwithstanding the preceding three sentences, to the extent necessary

- 9 -



--------------------------------------------------------------------------------



 



because of circumstances beyond the control of the Executive, the Plan
Administrator may grant an extension of any election period and may permit (to
the extent deemed necessary for orderly Plan administration or to avoid undue
hardship to an Eligible Executive) the modification of an election. Any such
extension or modification shall be available only if (1) it does not extend the
time for making an election beyond the latest time permitted under Section 409A,
(2) the Plan Administrator determines that it otherwise meets the minimum
requirements of Section 409A and is desirable for Plan administration, and
(3) only upon such conditions as may be required by the Plan Administrator.
     4.3 Period of Deferral. An Eligible Executive making a deferral election
shall specify a deferral period on his or her Election Form by designating
either a Specific Payment Date or the date he or she incurs a Separation from
Service. Notwithstanding an Eligible Executive’s actual election of a Specific
Payment Date, an Eligible Executive shall be deemed to have elected a period of
deferral of not less than:
          (a) For Base Compensation, at least one year after the end of the Plan
Year during which the Base Compensation would have been paid absent the
deferral; and
          (b) For Bonus Compensation, at least two years after the date the
Bonus Compensation would have been paid absent the deferral.
     In the case of a deferral to a Specific Payment Date, if an Eligible
Executive’s Election Form either fails to specify a period of deferral or
specifies a period less than the applicable minimum, the Eligible Executive
shall be deemed to have selected a Specific Payment Date equal to the minimum
period of deferral as provided in subsections (a) and (b) above.
     4.4 Form of Deferral Payment. An Eligible Executive making a deferral
election shall specify a form of payment on his or her Election Form by
designating either a lump sum payment or installment payments to be paid over a
period of no more than 20 years. Any election for installment payments shall
also specify (a) the frequency for which installment payments shall be paid,
which shall be quarterly, semi-annually and annually and (b) the fixed number of
years over which installments are to be paid. If an Eligible Executive fails to
make a form of payment election for a deferral as provided above, he or she
shall be deemed to have elected a lump sum payment.
     4.5 Second Look Election.
          (a) General. Subject to subsection (b) below, a Participant who has
made a valid initial deferral in accordance with the foregoing provisions of
this Article that provides for payment on a Specified Payment Date may
subsequently make another one-time election regarding the time and/or form of
payment of his or her deferral. This opportunity to modify the Participant’s
initial election is referred to as a “Second Look Election.”
          (b) Requirements for Second Look Elections. A Second Look Election
must comply with all of the following requirements:

- 10 -



--------------------------------------------------------------------------------



 



               (1) If a Participant’s initial election specified payment based
on a Specific Payment Date, the Participant may only make a Second Look Election
if the election is made at least twelve months before the Participant’s original
Specific Payment Date. In addition, in this case the Participant’s Second Look
Election must delay the payment of the Participant’s deferral to a new Specific
Payment Date that is at least 5 years after the original Specific Payment Date.
               (2) A Second Look Election will not be effective until twelve
months after it is made.
               (3) A Separation from Service may not be specified as the payout
date resulting from a Second Look Election.
               (4) A Participant may make only one Second Look Election for each
individual deferral, and all Second Look Elections must comply with all of the
requirements of this Section 4.5.
               (5) A Participant who changes the form of his or her payment
election from lump sum to installments will be subject to the provisions of the
Plan regarding installment payment elections in Section 4.4, and such
installment payments must begin no earlier than 5 years after when the lump sum
payment would have been paid based upon the Participant’s initial election.
               (6) If a Participant’s initial election specified payment in the
form of installments and the Participant wants to elect installment payments
over a greater number of years, the election will be subject to the provisions
of the Plan regarding installment payment elections in Section 4.4, and the
first payment date of the new installment payment schedule must be no earlier
than 5 years after the first payment date that applied under the Participant’s
initial installment election.
               (7) If a Participant’s initial election specified payment in the
form of installments and the Participant wants to elect instead payment in a
lump sum, the earliest payment date of the lump sum must be no earlier than five
years after the first payment date that applied under the Participant’s initial
installment election.
               (8) For purposes of this section, all of a Participant’s
installment payments related to a specific deferral election shall be treated as
a single payment.
     A Second Look Election will be void and payment will be made based on the
Participant’s original election under Sections 4.3 and 4.4 if all of the
provisions of the foregoing Paragraphs of this subsection are not satisfied in
full. However, if a Participant’s Second Look Election becomes effective in
accordance with the provisions of this subsection, the Participant’s original
election shall be superseded (including the Specific Payment Date specified
therein), and

- 11 -



--------------------------------------------------------------------------------



 



this original election shall not be taken into account with respect to the
deferral that is subject to the Second Look Election.
          (c) Plan Administrator’s Role. Each Participant has the sole
responsibility to elect a Second Look Election by contacting the Recordkeeper
(or, if authorized, the Plan Administrator) and to comply with the requirements
of this section. The Plan Administrator or the Recordkeeper may provide a notice
of a Second Look Election opportunity to some or all Participants, but the
Recordkeeper and Plan Administrator is under no obligation to provide such
notice (or to provide it to all Participants, in the event a notice is provided
only to some Participants). The Recordkeeper and the Plan Administrator have no
discretion to waive or otherwise modify any requirement for a Second Look
Election set forth in this section or in Section 409A.
     4.6 Mandatory Deferrals.
          (a) In General. As provided in this section, Base Compensation may be
deferred under the Plan on a non-elective basis. In the case of an Eligible
Executive whose Base Compensation for a Plan Year is determined by the
Compensation Committee, the Compensation Committee may require a portion of the
Eligible Executive’s Base Compensation for the Plan Year to be deferred under
the Plan. Such portion of the Eligible Executive’s Base Compensation that the
Compensation Committee requires to be deferred under this Section 4.6 on a
non-elective basis shall be referred to as a “Mandatory Deferral.”
          (b) Time for Committee’s Determination. If, prior to the decision by
the Compensation Committee with respect a Mandatory Deferral, the Eligible
Executive has not earned a binding right to the portion of his Base Compensation
that is to be deferred mandatorily, the Compensation Committee may require the
deferral of such Base Compensation not later than when the Eligible Executive
earns a binding right to the Base Compensation. However, if the Eligible
Executive has already earned a binding right to some or all of the Base
Compensation to be deferred mandatorily, then to be effective hereunder any
determination by the Compensation Committee to require deferral of such portion
of the Eligible Executive’s Base Compensation must be made no later than
December 31st of the year prior to the Plan Year in which such portion of Base
Compensation would otherwise be paid and as of December 31st of such prior year
the determination shall be irrevocable. Any Mandatory Deferral for a Plan Year
shall be credited to a separate Deferral Subaccount for such Plan Year.
          (c) Time and Form of Payment. At the time that the Compensation
Committee provides for the Mandatory Deferral of an Eligible Executive’s Base
Compensation, the Compensation Committee shall (1) designate a Specific Payment
Date for such Mandatory Deferral within the parameters of Section 4.3, and
(2) designate a form of payment for such Mandatory Deferral (e.g., lump sum or
installments) within the parameters of Section 4.4(a). The Compensation
Committee may retain the right to change the time and form of payment of any
Mandatory Deferral, but any such change must meet the requirements of
Section 4.5 (applied as if the decision by the Compensation Committee were a
decision by the Eligible Executive).

- 12 -



--------------------------------------------------------------------------------



 



The Eligible Executive shall be entitled to elect to change the time and form of
payment under Section 4.5 only to the extent expressly permitted by the
Compensation Committee.

- 13 -



--------------------------------------------------------------------------------



 



ARTICLE V – INTERESTS OF PARTICIPANTS
     5.1 Accounting for Participants’ Interests.
          (a) Deferral Subaccounts. Each Participant shall have at least one
separate Deferral Subaccount for each separate deferral of Base Compensation or
Bonus Compensation made by the Participant under this Plan. A Participant’s
deferral shall be credited to his or her Account as soon as practicable
following the date the compensation would be paid in the absence of a deferral.
A Participant’s Account is a bookkeeping device to track the value of the
Participant’s deferrals (and his or her Employer’s liability therefor). No
assets shall be reserved or segregated in connection with any Account, and no
Account shall be insured or otherwise secured.
          (b) Account Earnings or Losses. As of each Valuation Date, a
Participant’s Account shall be credited with earnings and gains (and shall be
debited for expenses and losses) determined as if the amounts credited to his or
her Account had actually been invested as directed by the Participant in
accordance with this Article. The Plan provides only for “phantom investments,”
and therefore such earnings, gains, expenses and losses are hypothetical and not
actual. However, they shall be applied to measure the value of a Participant’s
Account and the amount of his or her Employer’s liability to make deferred
payments to or on behalf of the Participant.
     5.2 Investment Options.
          (a) General. Each of a Participant’s Deferral Subaccounts shall be
invested on a phantom basis in any combination of phantom investment options
specified by the Participant (or following the Participant’s death, by his or
her Beneficiary) from those offered by the Plan Administrator for this purpose
from time to time. The Plan Administrator may discontinue any phantom investment
option with respect to some or all Accounts, and it may provide rules for
transferring a Participant’s phantom investment from the discontinued option to
a specified replacement option (unless the Participant selects another
replacement option in accordance with such requirements as the Plan
Administrator may apply).
          (b) Phantom Investment Options. The basic phantom investment options
offered under the Plan are as follows:
               (1) Phantom PBG Stock Fund. Participant Accounts invested in this
phantom option are adjusted to reflect an investment in the PBG Stock Fund,
which is offered under the PBG 401(k) Savings Program. An amount deferred or
transferred into this option is converted to phantom units in the PBG Stock Fund
by dividing such amount by the NAV of the fund on the Valuation Date as of which
the amount is treated as invested in this option by the Plan Administrator. A
Participant’s interest in the Phantom PBG Stock Fund is valued as of a Valuation
Date (or a Distribution Valuation Date) by multiplying the number of phantom
units credited to the Participant’s Account on such date by the NAV of a unit in
the PBG Stock Fund on such date. If shares of PBG Common Stock change by reason
of any stock split, stock

- 14 -



--------------------------------------------------------------------------------



 



dividend, recapitalization, merger, consolidation, spin-off, combination or
exchange of shares or other any other corporate change treated as subject to
this provision by the Plan Administrator, such equitable adjustment shall be
made in the number and kind of phantom units credited to an Account or
Subaccount as the Plan Administrator may determine to be necessary or
appropriate. In no event will shares of PBG Common Stock actually be purchased
or held under this Plan, and no Participant shall have any rights as a
shareholder of PBG Common Stock on account of an interest in this phantom
option.
               (2) Phantom PBG 401(k) Funds. From time to time, the Plan
Administrator shall designate which (if any) of the investment options under the
PBG 401(k) Savings Program shall be available as phantom investment options
under this Plan. Participant Accounts invested in these phantom options are
adjusted to reflect an investment in the corresponding investment options under
the PBG 401(k) Savings Program. An amount deferred or transferred into one of
these options is converted to phantom units in the applicable PBG 401(k) Savings
Program fund of equivalent value by dividing such amount by the NAV of a unit in
such fund on the date as of which the amount is treated as invested in the
option by the Plan Administrator. Thereafter, a Participant’s interest in each
such phantom option is valued as of a Valuation Date (or a Distribution
Valuation Date) by multiplying the number of phantom units credited to his or
her Account on such date by the NAV of a unit in the applicable PBG 401(k)
Savings Program fund on such date.
               (3) Other Funds. From time to time, the Plan Administrator shall
designate which (if any) other investment options shall be available as phantom
investment options under this Plan. These may be in addition to those provided
for above. They may also be in lieu of some or all of them. Any of these phantom
investment options shall be administered under procedures implemented from time
to time by the Plan Administrator.
     5.3 Method of Allocation.
          (a) Deferral Elections. With respect to any deferral election by a
Participant, the Participant must use his or her Election Form to allocate the
deferral in 5% increments among the phantom investment options then offered by
the Plan Administrator. If an Election Form related to an original deferral
election specifies phantom investment options for less than 100% of the
Participant’s deferral, the Recordkeeper shall allocate the Participant’s
deferrals to the Phantom Security Plus Fund to the extent necessary to provide
for investment of 100% of the Participant’s deferral. If an Election Form
related to an original deferral election specifies phantom investment options
for more than 100% of the Participant’s deferral, the Recordkeeper shall prorate
all of the Participant’s investment allocations to the extent necessary to
reduce (after rounding to 5% increments) the Participant’s aggregate investment
percentages to 100%.
          (b) Fund Transfers. A Participant may reallocate previously deferred
amounts in a Deferral Subaccount by properly completing and submitting a fund
transfer form provided by the Plan Administrator or Recordkeeper or by following
such other non-paper procedures, such as electronically, that the Plan
Administrator may designate, and specifying, in 5% increments, the reallocation
of his or her Deferral Subaccounts among the phantom investment

- 15 -



--------------------------------------------------------------------------------



 



options then offered by the Plan Administrator for this purpose. If a fund
transfer form or other designated method provides for investing less than or
more than 100% of the Participant’s Account, it will be void and disregarded.
Any fund transfer form that is not void under the preceding sentence shall be
effective as of the Valuation Date next occurring after its receipt by the
Recordkeeper, but the Plan Administrator or the Recordkeeper may also specify a
minimum number of days in advance of which such transfer form must be received
in order for the form to become effective as of such next Valuation Date. If
more than one transfer form is received on a timely basis for a Deferral
Subaccount, the transfer form that the Plan Administrator or Recordkeeper
determines to be the most recent shall be followed.
          (c) Phantom PBG Stock Fund Restrictions. Notwithstanding the preceding
provisions of this section, to the extent necessary to ensure compliance with
Rule 16b-3(f) of the Act, the Company may arrange for tracking of any such
transaction defined in Rule 16b-3(b)(1) of the Act involving the Phantom PBG
Stock Fund and the Company may bar or alter the effective date of any such
transaction to the extent it would not be exempt under Rule 16b-3(f). The
Company may impose blackout periods pursuant to the requirements of the
Sarbanes-Oxley Act of 2002 whenever the Company determines that circumstances
warrant. Further, the Company may impose quarterly blackout periods on insider
trading in the Phantom PBG Stock Fund as needed (as determined by the Company),
timed to coincide with the release of the Company’s quarterly earnings reports.
The commencement and termination of these blackout periods in each quarter, the
parties to which they apply and the activities they restrict shall be as set
forth in the official insider trading policy promulgated by the Company from
time to time. These provisions shall apply notwithstanding any provision of the
Plan to the contrary except Section 7.6 (relating to compliance with
Section 409A).
     5.4 Vesting of a Participant’s Account. A participant’s interest in the
value of his or her Account shall at all times be 100% vested, which means that
it will not forfeit as a result of his or her Separation from Service.

- 16 -



--------------------------------------------------------------------------------



 



ARTICLE VI – DISTRIBUTIONS
     6.1 General Rules. A Participant’s Deferral Subaccount(s) that are governed
by the terms of this 2009 Restatement shall be distributed as provided in this
Article, subject in all cases to Sections 5.3(c), 6.10 and 7.3(j) (relating to
compliance with securities laws with respect to the Phantom PBG Stock Fund). All
Deferral Subaccount balances (including those hypothetically invested in the
Phantom PBG Stock Fund) shall be distributed in cash. In no event shall any
portion of a Participant’s Account be distributed earlier or later than is
allowed under Section 409A. Subsequent reemployment of the Participant shall not
affect the payment of the Participant’s Deferral Account for which a payment
event previously occurred.
     The following general rules shall apply for purposes of interpreting the
provisions of this Article VI.
          (a) Section 6.2 (Distributions Based on a Specific Payment Date)
applies when a Participant has elected to defer until a Specific Payment Date
(including pursuant to a Second Look Election) and the Specific Payment Date is
reached before the Participant’s (i) Separation from Service (other than for
Retirement); or (ii) death. However, if such a Participant Separates from
Service (other than for Retirement or death) prior to the Specific Payment Date
(or prior to an installment payment pursuant to a Specific Payment Date or
Second Look Election), Section 6.3 shall apply to the extent it would result in
an earlier distribution. If such a Participant dies prior to the Specific
Payment Date (or prior to an installment payment pursuant to a Specific Payment
Date), Section 6.4 shall apply to the extent it would result in an earlier
distribution of all or part of a Participant’s Account.
          (b) Section 6.3 (Distributions on Account of a Separation from
Service) applies (i) when a Participant has elected to defer until a Separation
from Service and then the Participant Separates from Service (other than for
Retirement or death); or (ii) when applicable under subsection (a) above.
          (c) Section 6.4 (Distributions on Account of Death) applies when the
Participant dies. If a Participant is entitled to receive or is receiving a
distribution under Section 6.2, 6.3 or 6.5 (see below) at the time of his death,
Section 6.4 shall take precedence over those sections to the extent Section 6.4
would result in an earlier distribution of all or part of a Participant’s
Account.
          (d) Section 6.5 (Distributions on Account of Retirement) applies when
a Participant has elected to defer until a Separation from Service and then the
Participant Separates from Service on account of his or her Retirement.
Subsection (c) of this section provides for when Section 6.4 takes precedence
over Section 6.5.
          (e) Section 6.6 (Distributions on Account of Unforeseeable Emergency)
applies when the Participant incurs an Unforeseeable Emergency prior to when a
Participant’s Account is distributed under Sections 6.2 through 6.5. In this
case, the provisions of Section 6.6

- 17 -



--------------------------------------------------------------------------------



 



shall take precedence over Sections 6.2 through 6.5 to the extent Section 6.6
would result in an earlier distribution of all or part of the Participant’s
Account.
          (f) Section 6.7 (Distributions of Mandatory Deferrals) shall apply to
all distributions of Mandatory Deferrals, and the provisions of Section 6.7
shall take precedence over Sections 6.2 through 6.6 with respect to
distributions of all Mandatory Deferrals.
     6.2 Distributions Based on a Specific Payment Date. This Section shall
apply to distributions that are to be made upon the occurrence of a Specific
Payment Date (including distributions pursuant to a Second Look Election). In
the event a Participant’s Specific Payment Date for a Deferral Subaccount is
reached before an amount becomes payable to the Participant on account of
(i) the Participant’s Separation from Service (other than for Retirement), or
(ii) the Participant’s death, such Deferral Subaccount shall be distributed
based on the occurrence of such Specific Payment Date in accordance with the
following terms and conditions:
          (a) If a Participant’s Deferral Subaccount is to be paid in the form
of a lump sum pursuant to Section 4.4 or 4.5, whichever is applicable, the
Deferral Subaccount shall be valued as of the last Distribution Valuation Date
preceding the Participant’s Specific Payment Date, and the resulting amount
shall be payable in a single lump sum on the Specific Payment Date.
          (b) If a Participant’s Deferral Subaccount is to be paid in the form
of installments pursuant to Section 4.4 or 4.5, whichever is applicable, the
Participant’s first installment payment shall be payable on the Specific Payment
Date. Thereafter, installment payments shall continue in accordance with the
schedule elected by the Participant, except as provided in Sections 6.3, 6.4 and
6.6 (relating to distributions upon Separation from Service (other than
Retirement or death), death or Unforeseeable Emergency). The amount of each
installment shall be determined under Section 6.8 based on the Distribution
Valuation Date immediately preceding the date such installment is payable.
Notwithstanding the preceding provisions of this subsection, if the Participant
Separates from Service (other than for Retirement) or dies, the Participant’s
Deferral Subaccounts that would otherwise be distributed based on such Specific
Payment Date shall instead be distributed in accordance with Section 6.3 or 6.4
(relating to distributions on account of Separation from Service or death),
whichever applies, but only to the extent it would result in an earlier
distribution of the Participant’s Subaccount.
     6.3 Distributions on Account of a Separation from Service. A Participant’s
total Account shall be distributed upon the occurrence of a Participant’s
Separation from Service (other than for Retirement or death) in accordance with
the terms and conditions of this section. When used in this section, the phrase
“Separation from Service” shall only refer to a Separation from Service that is
not for Retirement or death.
          (a) Subject to subsection (c), for those Deferral Subaccounts that
have a Specific Payment Date (including a Specific Payment Date resulting from a
Second Look Election) that is after the Participant’s Separation from Service,
such Deferral Subaccounts shall be payable in a

- 18 -



--------------------------------------------------------------------------------



 



single lump sum payment on the first day of the month following the end of the
calendar quarter following the quarter in which the Participant’s Separation
from Service occurs to the extent such payment would result in an earlier
distribution to the Participant.
          (b) Subject to subsection (c), if the Participant’s Separation from
Service is on or after the Specific Payment Date (including a Specific Payment
Date resulting from a Second Look Election) applicable to a Participant’s
Deferral Subaccount and the Participant has selected installment payments as the
form of distribution for the Deferral Subaccount, then the remainder of such
Deferral Subaccount shall be payable in a single lump sum payment on the first
day of the month following the end of the calendar quarter following the quarter
in which the Participant’s Separation from Service occurs to the extent such
payment would result in an earlier distribution to the Participant).
          (c) If the Participant is classified as a Specified Employee at the
time of the Participant’s Separation from Service (or at such other time for
determining Specified Employee status as may apply under Section 409A), then
such Participant’s Account shall be payable, to the extent such payment is due
as a result of the Participant’s Separation from Service, on the first day of
the month following the end of the second calendar quarter following the quarter
in which the Participant’s Separation from Service occurs, valued as of the
immediately preceding Distribution Valuation Date.
          Amounts payable in accordance with this Section 6.3 shall be
determined based on the Distribution Valuation Date immediately preceding the
date such amount is payable.
     6.4 Distributions on Account of Death.
          (a) Upon a Participant’s death, the value of the Participant’s Account
under the Plan shall be payable in a single lump sum payment on the first day of
the month following the end of the calendar quarter following the quarter in
which the Participant’s death occurs, valued as of the last Distribution
Valuation Date preceding the date such amount becomes payable. If the
Participant is receiving installment payments at the time of the Participant’s
death, or a Specific Payment Date distribution (including a Specific Payment
Date resulting from a Second Look Election) is payable prior to the date an
amount is payable under this Section 6.4, such payment or installment payment
shall be made in accordance with the terms of the applicable deferral election
that governs such payment until the time that the lump sum payment is due to be
paid under the preceding sentence of this subsection. Immediately prior to the
time that such lump sum payment is scheduled to be paid, all installment
payments shall cease and the remaining balance of the Participant’s Account
shall be distributed at such scheduled payment time in a single lump sum.
Amounts paid following a Participant’s death, whether a lump sum or
installments, shall be paid to the Participant’s Beneficiary.
          (b) Each Participant may designate a Beneficiary or Beneficiaries
(contingently, consecutively, or successively) of a death benefit and, from time
to time, may change his or her designated Beneficiary. A Beneficiary may be a
trust. A beneficiary designation shall be made in writing in a form prescribed
by the Plan Administrator and delivered to the Plan Administrator

- 19 -



--------------------------------------------------------------------------------



 



while the Participant is alive. If there is no designated Beneficiary surviving
at the death of a Participant, payment of any death benefit of the Participant
shall be made to the estate of the Participant.
          (c) Any claim to be paid any amounts standing to the credit of a
Participant in connection with the Participant’s death must be received by the
Recordkeeper or the Plan Administrator at least 14 days before any such amount
is paid out by the Recordkeeper. Any claim received thereafter is untimely, and
it shall be unenforceable against the Plan, the Company, the Plan Administrator,
the Recordkeeper or any other party acting for one or more of them.
     6.5 Distributions on Account of Retirement. If a Participant incurs a
Separation from Service on account of his or her Retirement, the Participant’s
Account shall be distributed in accordance with the terms and conditions of this
section.
          (a) If the Participant’s Retirement is prior to the Specific Payment
Date that is applicable to a Deferral Subaccount, the Participant’s deferral
election pursuant to Sections 4.3, 4.4 or 4.5 (i.e., time and form of payment)
shall continue to be given effect, and the Deferral Subaccount shall be
distributed based upon the provisions of subsections (a) and (b) under
Section 6.2, whichever applies (relating to distribution based on a Specific
Payment Date).
          (b) If the Participant has selected payment of his or her deferral on
account of Separation from Service, distribution of the related Deferral
Subaccount shall commence on the first day of the month following the end of the
calendar quarter following the quarter in which the Participant’s Retirement
occurs. Such distribution shall be made in either a single lump sum payment
(valued as of the immediately preceding Distribution Valuation Date) or in
installment payments depending upon the Participant’s deferral election under
Sections 4.4 or 4.5. If the Participant is entitled to installment payments,
such payments shall be made in accordance with the Participant’s installment
election (but subject to acceleration under Sections 6.4 and 6.6 relating to
distributions on account of death and Unforeseeable Emergency) and with the
installment payment amounts determined under Section 6.8. However, if the
Participant is classified as a Specified Employee at the time of the
Participant’s Retirement (or at such other time for determining Specified
Employee status as may apply under Section 409A), then such Participant’s
Account shall not be payable, as a result of the Participant’s Retirement, until
the first day of the first calendar quarter that is at least six months after
the Participant’s Retirement.
          (c) If the Participant is receiving installment payments in accordance
with Section 6.2 (relating to distributions on account of a Specific Payment
Date) for one or more Deferral Subaccounts at the time of his or her Retirement,
such installment payments shall continue to be paid based upon the Participant’s
deferral election (but subject to acceleration under Sections 6.4 and 6.6
relating to distributions on account of death and Unforeseeable Emergency).
     6.6 Distributions on Account of Unforeseeable Emergency. Prior to the time
that an amount would become distributable under Sections 6.2 through 6.5, a
Participant may file a

- 20 -



--------------------------------------------------------------------------------



 



written request with the Recordkeeper for accelerated payment of all or a
portion of the amount credited to the Participant’s Account based upon an
Unforeseeable Emergency. After an individual has filed a written request
pursuant to this section, along with all supporting material that may be
required by the Recordkeeper from time to time, the Recordkeeper shall determine
within 60 days (or such other number of days that is necessary if special
circumstances warrant additional time) whether the individual meets the criteria
for an Unforeseeable Emergency. If the Recordkeeper determines that an
Unforeseeable Emergency has occurred, the Participant shall receive a
distribution from his or her Account as soon as administratively practicable
thereafter. However, such distribution shall not exceed the dollar amount
necessary to satisfy the Unforeseeable Emergency (plus amounts necessary to pay
taxes reasonably anticipated as a result of the distribution) after taking into
account the extent to which the Unforeseeable Emergency is or may be relieved
through reimbursement or compensation by insurance or otherwise or by
liquidation of the Participant’s assets (to the extent the liquidation of such
assets would not itself cause severe financial hardship).
     6.7 Distributions of Mandatory Deferrals. This Section 6.7 shall govern the
distribution of all Mandatory Deferrals under the Plan. Unless the Compensation
Committee determines otherwise at the time of the Mandatory Deferral or
afterwards (subject to the provisions of Section 4.5), a Participant’s Deferral
Subaccount(s) for a Mandatory Deferral shall be distributed upon the earliest of
the following to occur:
          (a) The Specific Payment Date for the Deferral Subaccount pursuant to
the distribution rules of Section 6.2;
          (b) The Participant’s Separation from Service (other than account of a
death) pursuant to the distribution rules of Section 6.3;
          (c) The Participant’s death pursuant to the distribution rules of
Section 6.4;
          (d) The occurrence of an Unforeseeable Emergency with respect to the
Participant pursuant to the distribution rules of Section 6.6.
     6.8 Valuation. In determining the amount of any individual distribution
pursuant to this Article, the Participant’s Deferral Subaccount shall continue
to be credited with earnings and gains (and debited for expenses and losses) as
specified in Article V until the Distribution Valuation Date that is used in
determining the amount of the distribution under this Article. If a particular
Section in this Article does not specify a Distribution Valuation Date to be
used in calculating the distribution, the Participant’s Deferral Subaccount
shall continue to be credited with earnings and gains (and debited for expenses
and losses) as specified in Article V until the Distribution Valuation Date that
immediately precedes such distribution. In determining the value of a
Participant’s remaining Deferral Subaccount following an installment
distribution from the Deferral Subaccount (or a partial distribution under
Section 6.6 relating to an Unforeseeable Emergency), such distribution shall
reduce the value of the Participant’s Deferral Subaccount as of the close of the
Distribution Valuation Date immediately preceding the payment date for such
installment (or partial distribution). The amount to be distributed in

- 21 -



--------------------------------------------------------------------------------



 



connection with any installment payment shall be determined by dividing the
value of a Participant’s Deferral Subaccount as of such immediately preceding
Distribution Valuation Date (determined before reduction of the Deferral
Subaccount as of such Distribution Valuation Date in accordance with the
preceding sentence) by the remaining number of installments to be paid with
respect to the Deferral Subaccount.
     6.9 Section 162(m) — Automatic Deferral. Notwithstanding any other
provision of this Plan to the contrary, and subject to the requirements of
Treas. Reg. §1.409A-2(b)(7)(i), no amount shall be paid to any Participant
before the earliest date on which the Employer’s federal income tax deduction
for such payment is not precluded by Section 162(m) of the Code. In the event
any payment is delayed solely as a result of the preceding restriction, such
payment shall be made as soon as administratively feasible following the first
date as of which the Employer reasonably anticipates that Section 162(m) of the
Code no longer precludes the deduction by the Employer.
     6.10 Impact of Section 16 of the Act on Distributions. The provisions of
Section 5.3(c) and this Section 6.10 shall apply in determining whether a
Participant’s distribution shall be delayed beyond the date applicable under the
preceding provisions of this Article VI.
          (a) In General. This Plan is intended to be a formula plan for
purposes of Section 16 of the Act. Accordingly, in the case of a deferral or
other action under the Plan that constitutes a transaction that could be covered
by Rule 16b-3(d) or (e) of the Act, if it were approved by the Company’s Board
of Directors or the Compensation Committee (“Board Approval”), it is intended
that the Plan shall be administered by delegates of the Compensation Committee,
in the case of a Participant who is subject to Section 16 of the Act, in a
manner that will permit the Board Approval of the Plan to avoid any additional
Board Approval of specific transactions to the maximum possible extent.
          (b) Approval of Distributions: This Subsection shall govern the
distribution of a deferral that (i) is wholly or partly invested in the Phantom
PBG Stock Fund at the time the deferral would be valued to determine the amount
of cash to be distributed to a Participant, (ii) either was the subject of a
Second Look Election or was not covered by an agreement, made at the time of the
Participant’s original deferral election, that any investments in the Phantom
PBG Stock Fund would, once made, remain in that fund until distribution of the
deferral, (iii) is made to a Participant who is subject to Section 16 of the Act
at the time the interest in the Phantom PBG Stock Fund would be liquidated in
connection with the distribution, and (iv) if paid at the time the distribution
would be made without regard to this subsection, could result in a violation of
Section 16 of the Act because there is an opposite way transaction that would be
matched with the liquidation of the Participant’s interest in the Phantom PBG
Stock Fund (either as a “discretionary transaction,” within the meaning of
Rule 16b-3(b)(1), or as a regular transaction, as applicable) (a “Covered
Distribution”). In the case of a Covered Distribution, if the liquidation of the
Participant’s interest in the Phantom PBG Stock Fund in connection with the
distribution has not received Board Approval by the time the distribution would
be made if it were not a Covered Distribution, or if it is a discretionary
transaction, then the actual distribution to the Participant shall be delayed
only until the
earlier of:

- 22 -



--------------------------------------------------------------------------------



 



               (1) In the case of a transaction that is not a discretionary
transaction, Board Approval of the liquidation of the Participant’s interest in
the Phantom PBG Stock Fund in connection with the distribution, and
               (2) The date the distribution would no longer violate Section 16
of the Act, e.g., when the Participant is no longer subject to Section 16 of the
Act, when the Deferral Subaccount related to the distribution is no longer
invested in the Phantom PBG Stock Fund, or when the time between the liquidation
and an opposite way transaction is sufficient.
     6.11 Actual Date of Payment. An amount payable on a date specified in this
Article VI shall be paid as soon as administratively feasible after such date;
but no later than the later of (a) the end of the calendar year in which the
specified date occurs; or (b) the 15 th day of the third calendar month
following such specified date and the Participant (or Beneficiary) is not
permitted to designate the taxable year of the payment. The payment date may be
postponed further if calculation of the amount of the payment is not
administratively practicable due to events beyond the control of the Participant
(or Beneficiary), and the payment is made in the first calendar year in which
the calculation of the amount of the payment is administratively practicable.

- 23 -



--------------------------------------------------------------------------------



 



ARTICLE VII – PLAN ADMINISTRATION
     7.1 Plan Administrator. The Plan Administrator is responsible for the
administration of the Plan. The Plan Administrator has the authority to name one
or more delegates to carry out certain responsibilities hereunder, as specified
in the definition of Plan Administrator. Any such delegation shall state the
scope of responsibilities being delegated.
     7.2 Action. Action by the Plan Administrator may be taken in accordance
with procedures that the Plan Administrator adopts from time to time or that the
Company’s Law Department determines are legally permissible.
     7.3 Powers of the Plan Administrator. The Plan Administrator shall
administer and manage the Plan and shall have (and shall be permitted to
delegate) all powers necessary to accomplish that purpose, including the
following:
          (a) To exercise its discretionary authority to construe, interpret,
and administer this Plan;
          (b) To exercise its discretionary authority to make all decisions
regarding eligibility, participation and deferrals, to make allocations and
determinations required by this Plan, and to maintain records regarding
Participants’ Accounts;
          (c) To compute and certify to the Employers the amount and kinds of
payments to Participants or their Beneficiaries, and to determine the time and
manner in which such payments are to be paid;
          (d) To authorize all disbursements by the Employer pursuant to this
Plan;
          (e) To maintain (or cause to be maintained) all the necessary records
for administration of this Plan;
          (f) To make and publish such rules for the regulation of this Plan as
are not inconsistent with the terms hereof;
          (g) To delegate to other individuals or entities from time to time the
performance of any of its duties or responsibilities hereunder;
          (h) To establish or to change the phantom investment options or
arrangements under Article V;
          (i) To hire agents, accountants, actuaries, consultants and legal
counsel to assist in operating and administering the Plan; and
          (j) Notwithstanding any other provision of this Plan except
Section 7.6 (relating to compliance with Section 409A), the Plan Administrator
or the Recordkeeper may

- 24 -



--------------------------------------------------------------------------------



 



take any action the Plan Administrator deems is necessary to assure compliance
with any policy of the Company respecting insider trading as may be in effect
from time to time. Such actions may include altering the effective date of
intra-fund transfers or the distribution date of Deferral Subaccounts. Any such
actions shall alter the normal operation of the Plan to the minimum extent
necessary.
     The Plan Administrator has the exclusive and discretionary authority to
construe and to interpret the Plan, to decide all questions of eligibility for
benefits, to determine the amount and manner of payment of such benefits and to
make any determinations that are contemplated by (or permissible under) the
terms of this Plan, and its decisions on such matters will be final and
conclusive on all parties. Any such decision or determination shall be made in
the absolute and unrestricted discretion of the Plan Administrator, even if
(1) such discretion is not expressly granted by the Plan provisions in question,
or (2) a determination is not expressly called for by the Plan provisions in
question, and even though other Plan provisions expressly grant discretion or
call for a determination. As a result, benefits under this Plan will be paid
only if the Plan Administrator decides in its discretion that the applicant is
entitled to them. In the event of a review by a court, arbitrator or any other
tribunal, any exercise of the Plan Administrator’s discretionary authority shall
not be disturbed unless it is clearly shown to be arbitrary and capricious.
     7.4 Compensation, Indemnity and Liability. The Plan Administrator will
serve without bond and without compensation for services hereunder. All expenses
of the Plan and the Plan Administrator will be paid by the Employers. To the
extent deemed appropriate by the Plan Administrator, any such expense may be
charged against specific Participant Accounts, thereby reducing the obligation
of the Employers. No member of the Committee (which serves as the Plan
Administrator), and no individual acting as the delegate of the Committee, shall
be liable for any act or omission of any other member or individual, nor for any
act or omission on his or her own part, excepting his or her own willful
misconduct. The Employers will indemnify and hold harmless each member of the
Committee and any employee of the Company (or a Company affiliate, if recognized
as an affiliate for this purpose by the Plan Administrator) acting as the
delegate of the Committee against any and all expenses and liabilities,
including reasonable legal fees and expenses, arising in connection with this
Plan out of his or her membership on the Committee (or his or her serving as the
delegate of the Committee), excepting only expenses and liabilities arising out
of his or her own willful misconduct or bad faith.
     7.5 Withholding. The Employer shall withhold from amounts due under this
Plan any amount necessary to enable the Employer to remit to the appropriate
government entity or entities on behalf of the Participant as may be required by
the federal income tax withholding provisions of the Code, by an applicable
state’s income tax provisions, or by an applicable city, county or
municipality’s earnings or income tax provisions. The Employer shall withhold
from the payroll of, or collect from, a Participant the amount necessary to
remit on behalf of the Participant any Social Security or Medicare taxes which
may be required with respect to amounts accrued by a Participant hereunder, as
determined by the Company.

- 25 -



--------------------------------------------------------------------------------



 



     7.6 Conformance with Section 409A. At all times during each Plan Year, this
Plan shall be operated (i) in accordance with the requirements of Section 409A,
and (ii) to preserve the status of deferrals under the Pre-409A Program as being
exempt from Section 409A, i.e., to preserve the grandfathered status of the
Pre-409A Program. Any action that may be taken (and, to the extent possible, any
action actually taken) by the Plan Administrator, the Recordkeeper or the
Company shall not be taken (or shall be void and without effect), if such action
violates the requirements of Section 409A or if such action would adversely
affect the grandfather of the Pre-409A Program. If the failure to take an action
under the Plan would violate Section 409A, then to the extent it is possible
thereby to avoid a violation of Section 409A, the rights and effects under the
Plan shall be altered to avoid such violation. A corresponding rule shall apply
with respect to a failure to take an action that would adversely affect the
grandfather of the Pre-409A Program. Any provision in this Plan document that is
determined to violate the requirements of Section 409A or to adversely affect
the grandfather of the Pre-409A Program shall be void and without effect. In
addition, any provision that is required to appear in this Plan document to
satisfy the requirements of Section 409A, but that is not expressly set forth,
shall be deemed to be set forth herein, and the Plan shall be administered in
all respects as if such provision were expressly set forth. A corresponding rule
shall apply with respect to a provision that is required to preserve the
grandfather of the Pre-409A Program. In all cases, the provisions of this
section shall apply notwithstanding any contrary provision of the Plan that is
not contained in this section.

- 26 -



--------------------------------------------------------------------------------



 



ARTICLE VIII – CLAIMS PROCEDURE
     8.1 Claims for Benefits. If a Participant, Beneficiary or other person
(hereafter, “Claimant”) does not receive timely payment of any benefits which he
or she believes are due and payable under the Plan, he or she may make a claim
for benefits to the Plan Administrator. The claim for benefits must be in
writing and addressed to the Plan Administrator. If the claim for benefits is
denied, the Plan Administrator will notify the Claimant within 90 days after the
Plan Administrator initially received the benefit claim. However, if special
circumstances require an extension of time for processing the claim, the Plan
Administrator will furnish notice of the extension to the Claimant prior to the
termination of the initial 90-day period and such extension may not exceed one
additional, consecutive 90-day period. Any notice of a denial of benefits shall
advise the Claimant of the basis for the denial, any additional material or
information necessary for the Claimant to perfect his or her claim, and the
steps which the Claimant must take to appeal his or her claim for benefits.
     8.2 Appeals of Denied Claims. Each Claimant whose claim for benefits has
been denied may file a written appeal for a review of his or her claim by the
Plan Administrator. The request for review must be filed by the Claimant within
60 days after he or she received the notice denying his or her claim. The
decision of the Plan Administrator will be communicated to the Claimant within
60 days after receipt of a request for appeal. The notice shall set forth the
basis for the Plan Administrator’s decision. However, if special circumstances
require an extension of time for processing the appeal, the Plan Administrator
will furnish notice of the extension to the Claimant prior to the termination of
the initial 60-day period and such extension may not exceed one additional,
consecutive 60-day period.

- 27 -



--------------------------------------------------------------------------------



 



ARTICLE IX – AMENDMENT AND TERMINATION
     9.1 Amendment of Plan. The Compensation and Management Development
Committee of the Board of Directors of the Company has the right in its sole
discretion to amend this Plan in whole or in part at any time and in any manner,
including the manner of making deferral elections, the terms on which
distributions are made, and the form and timing of distributions. However,
except for mere clarifying amendments necessary to avoid an inappropriate
windfall, no Plan amendment shall reduce the amount credited to the Account of
any Participant as of the date such amendment is adopted. Any amendment shall be
in writing and adopted by the Committee. All Participants and Beneficiaries
shall be bound by such amendment. Any amendments made to the Plan shall be
subject to any restrictions on amendment that are applicable to ensure continued
compliance under Section 409A.
     Notwithstanding the preceding, the Company’s Senior Vice President — Human
Resources may amend the Plan without the consent of the Compensation and
Management Development Committee for the purposes of (i) conforming the Plan to
the requirements of law, (ii) facilitating the administration of the Plan, and
(iii) clarifying provisions based on the Committee’s interpretation of the
document; provided that such amendment does not relate to the Plan provisions
and restrictions for ensuring compliance with Rule 16b-3 of the Act.
     9.2 Termination of Plan:
          (a) The Company expects to continue this Plan, but does not obligate
itself to do so. The Company, acting by the Compensation and Management
Development Committee of the Board of Directors, or through its entire Board of
Directors, reserves the right to discontinue and terminate the Plan at any time,
in whole or in part, for any reason (including a change, or an impending change,
in the tax laws of the United States or any State). Termination of the Plan will
be binding on all Participants (and a partial termination shall be binding upon
all affected Participants) and their Beneficiaries, but in no event may such
termination reduce the amounts credited at that time to any Participant’s
Account. If this Plan is terminated (in whole or in part), the termination
resolution shall provide for how amounts theretofore credited to affected
Participants’ Accounts will be distributed.
          (b) Notwithstanding subsection (a), a termination of the Plan must
comply with the provisions of Section 409A including, but not limited to,
aggregation of plans of the same type, restrictions on the timing of final
distributions, and the adoption of future deferred compensation arrangements.

- 28 -



--------------------------------------------------------------------------------



 



ARTICLE X – MISCELLANEOUS
     10.1 Limitation on Participant’s Rights. Participation in this Plan does
not give any Participant the right to be retained in the Employer’s or Company’s
employ (or any right or interest in this Plan or any assets of the Company or
Employer other than as herein provided). The Company and the Employers reserve
the right to terminate the employment of any Participant without any liability
for any claim against the Company or the Employers under this Plan, except for a
claim for payment of deferrals as provided herein.
     10.2 Unfunded Obligation of Individual Employer. The benefits provided by
this Plan are unfunded. All amounts payable under this Plan to Participants are
paid from the general assets of the Participant’s individual Employer. Nothing
contained in this Plan requires the Company or an Employer to set aside or hold
in trust any amounts or assets for the purpose of paying benefits to
Participants. Neither a Participant, Beneficiary, nor any other person shall
have any property interest, legal or equitable, in any specific Employer asset.
This Plan creates only a contractual obligation on the part of a Participant’s
individual Employer, and the Participant has the status of a general unsecured
creditor of the Employer with respect to amounts of compensation deferred
hereunder. Such a Participant shall not have any preference or priority over,
the rights of any other unsecured general creditor of the Employer. No other
Employer guarantees or shares such obligation, and no other Employer shall have
any liability to the Participant or his or her Beneficiary.
     10.3 Receipt or Release. Any payment to a Participant in accordance with
the provisions of this Plan shall, to the extent thereof, be in full
satisfaction of all claims against the Plan Administrator, the Recordkeeper, the
Employers and the Company, and the Plan Administrator may require such
Participant, as a condition precedent to such payment, to execute a receipt and
release to such effect.
     10.4 Governing Law. This Plan shall be construed, administered, and
governed in all respects in accordance with applicable federal law and, to the
extent not preempted by federal law, in accordance with the laws of the State of
New York. If any provisions of this instrument shall be held by a court of
competent jurisdiction to be invalid or unenforceable, the remaining provisions
hereof shall continue to be fully effective.
     10.5 Adoption of Plan by Related Employers. The Plan Administrator may
select as an Employer any subsidiary or affiliate related to the Company by
ownership (and that is a member of the PBG Organization), and permit or cause
such subsidiary or affiliate to adopt the Plan. The selection by the Plan
Administrator shall govern the effective date of the adoption of the Plan by
such related Employer. The requirements for Plan adoption are entirely within
the discretion of the Plan Administrator and, in any case where the status of an
entity as an Employer is at issue, the determination of the Plan Administrator
shall be absolutely conclusive.
     10.6 Gender, Tense and Examples. In this Plan, whenever the context so
indicates, the singular or plural number and the masculine, feminine, or neuter
gender shall be deemed to include the other. Whenever an example is provided or
the text uses the term “including”

- 29 -



--------------------------------------------------------------------------------



 



followed by a specific item or items, or there is a passage having a similar
effect, such passage of the Plan shall be construed as if the phrase “without
limitation” followed such example or term (or otherwise applied to such passage
in a manner that avoids limitation on its breadth of application).
     10.7 Successors and Assigns; Nonalienation of Benefits. This Plan inures to
the benefit of and is binding upon the parties hereto and their successors,
heirs and assigns; provided, however, that the amounts credited to the Account
of a Participant are not subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, charge, garnishment, execution
or levy of any kind, either voluntary or involuntary, and any attempt to
anticipate, alienate, sell, transfer, assign, pledge, encumber, charge or
otherwise dispose of any right to any benefits payable hereunder, including,
without limitation, any assignment or alienation in connection with a
separation, divorce, child support or similar arrangement, will be null and void
and not binding on the Plan or the Company or any Employer. Notwithstanding the
foregoing, the Plan Administrator reserves the right to make payments in
accordance with a divorce decree, judgment or other court order as and when cash
payments are made in accordance with the terms of this Plan from the Deferral
Subaccount of a Participant. Any such payment shall be charged against and
reduce the Participant’s Account.
     10.8 Facility of Payment. Whenever, in the Plan Administrator’s opinion, a
Participant or Beneficiary entitled to receive any payment hereunder is under a
legal disability or is incapacitated in any way so as to be unable to manage his
or her financial affairs, the Plan Administrator may direct the Employer to make
payments to such person or to the legal representative of such person for his or
her benefit, or to apply the payment for the benefit of such person in such
manner as the Plan Administrator considers advisable. Any payment in accordance
with the provisions of this section shall be a complete discharge of any
liability for the making of such payment to the Participant or Beneficiary under
the Plan.

- 30 -